

116 S4776 IS: To reduce the amount provided to agencies that do not comply with reasonable vehicle utilization standards and to establish methods and procedures for evaluating vehicle fleets. 
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4776IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, October 29), 2020Mrs. Shaheen (for herself, Mr. Lankford, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo reduce the amount provided to agencies that do not comply with reasonable vehicle utilization standards and to establish methods and procedures for evaluating vehicle fleets. 1.Vehicle fleet utilization(a)DefinitionsIn this section—(1)the term Administrator means the Administrator of General Services;(2)the term baseline vehicle budget for the vehicle fleet management component means the lesser of—(A)the sum, as determined by the Director of the Office of Management and Budget, of—(i)the total dollar amount obligated by the vehicle fleet management component to purchase, maintain, and operate vehicles in fiscal year 2019; and(ii)the total dollar amount obligated by the vehicle fleet management component to lease, maintain, and operate vehicles in fiscal year 2019; and(B)the annual average, as determined by the Director of the Office of Management and Budget, of the sum of—(i)the total dollar amount obligated by the vehicle fleet management component to purchase, maintain, and operate vehicles during the last 3 full fiscal years before the date of enactment of this Act; and(ii)the total dollar amount obligated by the vehicle fleet management component to lease, maintain, and operate vehicles during the last 3 full fiscal years before the date of enactment of this Act; and(3)the term executive agency means an agency, as defined under section 551 of title 5, United States Code, that is in the executive branch;(4)the term Government-wide vehicle usage standards means the vehicle usage standards established by the Administrator under subsection (b)(1)(A);(5)the term uniform vehicle fleet methods and procedures means the methods and procedures established by the Administrator under subsection (b)(1)(B); and(6)the term vehicle fleet management component means the agency, office, or component of an executive agency that establishes requirements and manages expenditures with respect to the use of vehicles by officers and employees of the executive agency.(b)Establishment of standards and methods and procedures(1)In generalThe Administrator—(A)shall establish vehicle usage standards for the executive branch of the Federal Government; and(B)in consultation with the Director of the Office of Management and Budget, shall establish uniform methods and procedures for use by executive agencies— (i)in—(I)determining the appropriate size of the vehicle fleet of the executive agency;(II)determining whether to lease or purchase a vehicle;(III)assessing the utilization of vehicles by the executive agency; and(IV)documenting a decision to keep a vehicle that does not meet the vehicle utilization criteria; and(ii)that require the vehicle fleet management component of the executive agency to maintain the procedures and the documentation described in clause (i)(IV) in an easily accessible manner. (2)ContentsThe Government-wide vehicle usage standards—(A)shall include annual mileage minimums of 12,000 miles for passenger vehicles and 10,000 miles for light trucks; and(B)may include additional standards, including number of trips per month and number of passengers per month.(3)PublicationThe Administrator shall make publicly available the Government-wide vehicle usage standards, including documentation requirements and metrics, and the uniform vehicle fleet methods and procedures.(c)Implementation of standards(1)Alternative standards(A)In generalAn executive agency may establish and implement separate vehicle usage standards for the executive agency.(B)Review(i)In generalAny vehicle usage standards implemented by an executive agency as described in subparagraph (A) shall be reviewed annually by the Administrator to ensure an optimal fleet profile. (ii)Provision of informationThe Administrator shall establish a process for obtaining information from executive agencies on vehicle utilization before making a determination under subparagraph (C). (C)Reduction in budget for weaker standards(i)In generalFor any fiscal year for which the Administrator determines that the vehicle usage standards implemented by an executive agency as described in subparagraph (A) are less stringent than the Government-wide vehicle usage standards, the vehicle fleet management component of the executive agency may not obligate for the purchase or lease of vehicles more than the amount equal to 90 percent of the baseline vehicle budget for the vehicle fleet management component.(ii)Appeals processThe Director shall provide an appeal process under which an executive agency may appeal a determination under clause (i) on the basis that the mission profile of the executive agency requires a less stringent vehicle usage standard. If such an appeal is successful, the amount that may be obligated for the purchase of lease of vehicles shall not be reduced under clause (i). (2)Failure to implement standardsFor any fiscal year for which the Administrator determines that an executive agency does not have vehicle usage standards in effect, the vehicle fleet management component of the executive agency may not obligate for the purchase or lease of vehicles more than the amount equal to 80 percent of the baseline vehicle budget for the vehicle fleet management component.(d)Implementation of methods and procedures(1)In generalThe head of each executive agency shall ensure that—(A)the uniform vehicle fleet methods and procedures are implemented by the executive agency, consistent with internal control standards; (B)supporting documentation is made publicly available regarding—(i)any determination of the appropriate size of the vehicle fleet of the executive agency; and(ii)the justification for any deviation from the Government-wide vehicle usage standards; and(C)the vehicle fleet management component of the executive agency maintains the procedures described in subparagraph (A) and the documentation described in subparagraph (B) in an easily accessible manner. (2)Underutilization reviewThe head of each executive agency shall document— (A)an annual review of the vehicle fleet of the executive agency to identify underutilized vehicles; and(B)actions taken to remove underutilized vehicles from the vehicle fleet or a justification for the continued use of the underutilized vehicles. (3)AuditsNot less frequently than once every 2 years, the Inspector General of each executive agency shall—(A)conduct an audit of the vehicle fleet management practices of the executive agency evaluating compliance with this section; (B)submit to each committee of either House of Congress with jurisdiction of the activities or funding of the executive agency and the Administrator a report regarding the audit; and(C)make publicly available a report regarding the audit.